         Case 8:19-cr-00061-JVS Document 253 Filed 08/27/20 Page 1 of 1 Page ID #:3666

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date     August 27, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                                      Not Present
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:         Present App. Ret.

Michael John Avenatti                              NOT          X       Dean Steward                            NOT                 X



 Proceedings:        [IN CHAMBERS] APPOINTMENT OF COUNSEL


      The Court finds that defendant Michael John Avenatti (“Avenatti”) qualifies for the
appointment of counsel pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A (“CJA”). The
Court appoints H. Dean Steward, Esq. as CJA counsel. This appointment is effective nunc pro
tunc as of July 18, 2020, the date Avenatti applied for counsel. (See Docket No. 202.)




                                                                                                               :          0

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                  Page 1 of 1
